


110 HR 959 IH: Forgotten Military Widows

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 959
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Saxton introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To expand a Department of Defense survivor annuity
		  program that covers unremarried surviving spouses of certain members of the
		  uniformed services who died before October 1, 1978, to include any otherwise
		  eligible surviving spouse who remarries after age 55 or whose remarriage before
		  age 55 is terminated.
	
	
		1.Short titleThis Act may be cited as the
			 Forgotten Military Widows Annuity Act
			 of 2007.
		1.Annuity eligibility
			 for certain surviving spouses who remarry
			(a)EligibilityParagraph
			 (2) of section 644(a) of the National Defense Authorization Act for Fiscal Year
			 1998 (Public Law 105–85; 10 U.S.C. 1448 note) is amended to read as
			 follows:
				
					(2)A qualified surviving spouse for
				purposes of this section is a surviving spouse of a member of the uniformed
				services described in subparagraph (A) or (B) of paragraph (1) who—
						(A)has not remarried;
						(B)remarried after age 55; or
						(C)remarried, whether before or after age
				55, but is no longer married as a result of the termination of the subsequent
				marriage due to death, annulment, or
				divorce.
						.
			(b)Effective date of
			 restored annuity; prospective applicabilitySuch section is
			 further amended by adding at the end the following new paragraphs:
				
					(3)If eligibility for an annuity under this
				section is established or restored by reason of subparagraph (B) or (C) of
				paragraph (2), payment of the annuity shall be commenced or resumed effective,
				subject to paragraph (4), as of the first day of the month in which—
						(A)the subsequent marriage occurs, in the case
				of eligibility under subsection (B); or
						(B)the subsequent marriage is terminated, in
				the case of eligibility under subsection (C).
						(4)No annuity or other benefit shall accrue to
				any person by reason of subparagraph (B) or (C) of paragraph (2) for any period
				before the first day of the first month beginning on or after the date of the
				enactment of the Forgotten Military Widows
				Annuity Act of
				2007.
					.
			
